Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 6, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to move to withdraw his plea prior to sentencing, the defendant has not preserved the issue of the plea allocution’s sufficiency for appellate review (see, People v Fuentes, 125 AD2d 328). Were we to review this issue in the interest of justice, vacatur of the judgment would not result. The defendant’s recital of the circumstances of the commission of the crime clearly provided a sufficient factual basis for the court’s acceptance of his guilty plea (see, People v Serrano, 15 NY2d 304). Moreover, the defendant’s assertion that he was denied the effective assistance of counsel is without merit. Counsel actively and effectively participated on his behalf at *565all proceedings up to and including sentencing. Thompson, J. P., Niehoff, Kunzeman and Sullivan, JJ., concur.